PER CURIAM.
The testimony given to support the claim of plaintiff was sufficient and satisfactory, and brings the case within the decision in Markey v. Brewster, 10 Hun, 16, affirmed on appeal upon the opinion of the court below. 70 N. Y. 607. The facts of the case warranted the rendition of a judgment for costs in plaintiff’s favor, and the law authorized it. Denise v. Denise, 110 N. Y. *8562, 18 N. E. 368; Hauxhurst v. Ritch, 119 N. Y. 621, 23 N. E. 176.
The judgment appealed from should therefore be affirmed, with costs.